Citation Nr: 1739705	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1956 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2015 and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board conducted a hearing by video on May 18, 2017, at which the Veteran appeared and was heard.  The transcript is of record.

The Board has advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A bilateral hearing loss disability manifested more than one year after separation from service and has not been shown to be causally or etiologically related to an in-service event, injury or disease.  

2. Tinnitus manifested more than one year after separation frp, service and has not been shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and such service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




2. Tinnitus was not incurred in or aggravated by service and such service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receiving a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim; evidence VA will obtain on the Veteran's behalf; and evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran submitted his claim on VA form 21-526EZ entitled "Application for Disability Compensation and Related Compensation Benefits" in July 2015.  It contains standard language that satisfied the duty to notify provisions.


B. Duty to Assist

The duty to assist includes assisting the claimant in procuring relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's VA treatment records with the claims file. Unfortunately, the National Records and Archives Adminstration (NRAA) reported in this case on September 24, 2015 that a fire in 1973 at the National Personnel Records Center (NPRC) destroyed the Veterans in-service medical or dental records that may have existed.  On September 3, 2015, VA sent a letter to the Veteran to inform him of this fire and request any records he may possess.  In view of this, the Board finds it reasonably certain such records do not exist and that further efforts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2). No other relevant records have been identified or are outstanding. As such, the Board finds VA has satisfied its duty to assist in procuring relevant records.  In this regard, however, the Court of Appeals for Veterans Claims has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991). The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA provided the Veteran an examination in February 2017 to assist him in substantiating service connection for a bilateral hearing loss disability and tinnitus. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC) and puretone audiometry testing, and provided sufficient information to allow the Board to render an informed determination. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination report thorough, complete, and sufficient to reach a decision on the Veteran's claims for both (1) a service connection bilateral hearing loss disability and (2) tinnitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With respect to the Board hearing held in May 2017, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488   (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These consist of (1) the duty to fully explain the issues and (2) the duty to suggest submitting evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

II. Service Connection

First, VA may grant service connection for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). VA may also grant service connection for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the Veteran incurred a disease or injury in service. 38 C.F.R. § 3.303(d). 

Second, VA may establish service connection for a current disability by presuming certain chronic diseases that manifest themselves to a certain degree in a certain time after service must have onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).
Third, continuity of symptomatology can establish service connection for a recognized chronic disease. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause for chronic diseases shown as such in service or within the applicable presumptive period. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. A showing of continuity of symptomatology after discharge is required when the condition noted in service or within the presumptive period is not a chronic disease. Id.

Finally, VA must consider all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to diagnose a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). VA cannot determine lay evidence not credible merely because contemporaneous medical evidence does not accompany it. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hearing loss disability and tinnitus.  The Board will address each claim in turn, applying the legal framework outlined above. 

A. Bilateral Hearing Loss Disability

The Veteran contends he is entitled to service connection for a hearing loss disability. The evidence of record establishes that the Veteran has a current hearing loss disability for VA purposes. 38 C.F.R. § 3.385. The Board finds that the Veteran has shown in-service noise exposure consistent with the circumstances of his service. The Veteran has stated that the Army exposed him during service in 1956 and 1957 to rifles, bazookas, tanks and other loud noises; and his service records reflect that he performed basic training exercises which more likely than not exposed him to excessive noise, among other environments.  Lay witness F.C. corroborated the Veteran's exposure in both training and deployment to Germany, in a letter dated December 9, 2015. Both the Veteran and F.C. are competent as lay witnesses to testify or attest that the Veteran was exposed to excessive noise; their statements credibly corroborate what they report; and the Board grants their statements substantial weight. An in-service event has been shown.    

The sole question before the Board remains whether a nexus exists between the current disability and his exposure to in-service, excessive noise. The Veteran has indicated that his hearing loss has persisted since 2010 and that his service that concluded in 1957 caused it. While the Veteran is competent to testify to lay facts he has observed, such as the onset or persistence of symptoms of hearing loss, he is not competent to opine as to a causal relationship between his in-service noise exposure and his bilateral hearing loss disability; because determining that requires medical expertise. Jandreau, 492 F.3d at 1377.  His statements concerning a medical nexus are not competent and entitled to no weight.    

The Veteran has stated, in filings and at his hearing before the VLJ, that his hearing loss and ringing in the ears onset in 2010; but he has never said these observations have been continuous since he separated from service.  The Veteran testified that "(p)robably four, five, or six years ago I had this ringing in my ears and that's when I went to an ear specialist...and had an audiologist take me a hearing test and also I had the ringing in my ears..."  See transcript of May 18, 2017 hearing, page 6. Likewise, the Veteran answered the Judge's question in the affirmative, that he does not remember if he had experienced hearing loss back in 1956-57, when he was in service.  Id. at 8-9. These statements corroborate the medical evidence of record to the extent they show the Veteran's hearing loss has not persisted since service. The Board finds the Veteran competent to testify to the fact that he first discovered his hearing loss on or about the year 2010.  The Board also finds the Veteran credible, that he in fact detected hearing loss and ringing in his ears in 2010 and later.  However, the Board must lend great weight to what the Veteran has not indicated by way of testimony or records or other evidence;  that he did not detect any hearing loss while in service or between his discharge in 1957 and 2010.  

VA provided an audiological examination to the Veteran in February 2017. The examiner opined that it was less likely than not that the Veteran's hearing loss disability was causally related to his active duty service for several reasons. The examiner could not establish that the Veteran incurred his measurable hearing loss or tinnitus while in service.  Nor could the examiner identify medical evidence to meet the regulatory standard of chronicity and continuity to connect the Veteran's claims of hearing loss disability or tinnitus to his service that he concluded in 1957.  38 C.F.R. § 3.303(b).  The examiner reported the Veteran denied having complained of any hearing loss or tinnitus until at least 2010;  over 50 years after the Army discharged him honorably, and during which he worked over several intervening  decades in an industrial production environment, at a sawmill, that more likely than not constituted "intercurrent causes"  of his hearing loss under the regulation.  Id.  The Veteran also informed the examiner he had engaged in recreational shooting, using ear protection, since his service, but the record does not attest to more details, such as years or frequency of shooting.  Thus, the Board finds the examiner competent to render a medical opinion; and that her statements are credible, drawing on her training and learned treatises of the claimed hearing loss.  Thus, the Board lends great weight to the duly trained and licensed medical examiner's professional medical opinion.  

Furthermore, the Veteran's available records are silent of complaints of hearing loss before 2010, when the Veteran first complained of hearing difficulty and was advised of hearing aids, including those available to him by virtue of his Veteran status alone, as the VLJ and the Veteran's Representative recounted during the hearing of May 18, 2017.  No other audiological examinations are of record, and as stated above, the Veteran's treatment records do not reflect complaints of hearing loss prior to 2010, and do not contain any opinions ascribing his current hearing loss disability to his service.  Consequently,the Board finds the preponderance of the evidence weighs against finding that the Veteran's active duty service caused his current hearing loss disability. As such, the third element of service connection is not met for showing entitlement to service connection for a bilateral hearing loss disability directly. 38 C.F.R. § 3.303.

The evidence of record also fails to show that a hearing loss disability first manifested within the first post-service year or manifested during service to a sufficient degree to identify the disease. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331. The Veteran's treatment records are silent of any complaints of hearing loss or diagnoses of a hearing loss disability at any time prior to 2010--over fifty years after the Veteran's separation from service in 1957. The Veteran has not stated or shown that his current hearing loss disability began or manifested within one year of service; and in fact has stated it had its onset in 2010.  Service connection is not warranted on these indirect theories.  

To conclude, the preponderance of the evidence weighs against the claim, although the Veteran has established a current disability and an in-service event, injury or disease; therefore, the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For all these reasons, the Board denies the claim of service connection for a hearing loss disability.

B. Tinnitus

To begin, the Board finds the Veteran has established the first element of direct service connection for tinnitus. He has stated he currently he has tinnitus, which he is competent to diagnose. Jandreau v. Nicholson, 492 F.3d 1372, 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Next, the Board finds the Veteran has established the second element to show an in-service event, disease or injury for service connection for tinnitus.  He has alleged his tinnitus is due to noise exposure in service, as he shot rifles during basic training and heard other devices and equipment around him while in service in 1956 and 1957.  His own lay statements, as well as that of his fellow Veteran F.C., attest that the Army exposed the Veteran to acoustic trauma during basic training. Thus, the second element is met.  As discussed previously, this lay testimony is competent, credible and given great weight. As such, the Veterans has shown in-service noise exposure.  
  
However, as before described, the record shows the Veteran has never said tinnitis has been continuous since he separated from service; he has instead repeatedly proffered testimony that his ringing in the ears had its onset in 2010. The transcript of the BVA hearing that the VLJ held on May 18, 2017, on page 6, reports the Veteran testified that "(p)robably four, five, or six years ago I had this ringing in my ears and that's when I went to an ear specialist...and had an audiologist take me a hearing test and also I had the ringing in my ears..."  

The Veteran has also indicated that his tinnitus is causally related to service, specifically noise exposure to rifles and other equipment. However, the Veteran is not competent to opine as to the presence of a causal relationship between noise exposure and tinnitus, as to do so requires expertise in the field of ontology. Jandreau v. Nicholson, 492 F.3d 1372. The Board notes that the Veteran is competent to testify to persistent tinnitus since service, as it is an inherently lay observable disability, but he has not done so earlier than 2010-over 50 years since his honorable discharge.

The 2017 VA examiner opined that tinnitus was less likely than not causally related to his active duty noise exposure, based on the Veteran's statements during the VA examination that his tinnitus did not begin until about 2010.  She also noted his statements to her of his in-service noise exposure, in light of his Military Occupational Speciality (MOS) as Personnel Specialist, who performed basic training; but she went on to explain, in light of current medical knowledge of tinnitus, that such in-service exposure would have been comparatively less probative of hearing loss discovered in 2010, at 23 months of service in the years 1956-57, than approximately 47 years of working in a industrial production environment, in a sawmill, after service, exposing the Veteran to additional, excessive noise for decades.  This matters because, as the VA examiner notes, "(a)ccording to the NOISE MANUAL, (Fifth Edition, edited by Berger et al.) and OSHA regulations the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time." The Board finds the VA examiner is competent to testify as a trained and learned medical professional; that she is credible to explain her professional opinion; and that it is entitled to heavy probative weight concerning the issue of nexus because she based her opinion on accurate facts and a professionally-reasoned rationale. Nieves-Rodriguez, 22 Vet. App. at 302-05.  The available Veteran's records are silent of tinnitis before 2010, when the Veteran first complained of it and was advised of hearing aids.  VA treatment records reflect that the Veteran denied a history of tinnitus in February 2017 for the period prior to 2010. The medical evidence is silent for of any opinion linking the Veteran's tinnitus to his active duty service, as well as for any complaints of tinnitus prior to 2010.  

The Board finds that the preponderance of evidence weighs against finding the Veteran's tinnitus is causally related to his active duty service, based on the lay and medical evidence of record, because there is no competent and credible evidence of record indicating that tinnitus is causally related to service. Service connection for tinnitus is not warranted on a direct basis because the third element has not been met. 38 C.F.R. § 3.303.

Next, the Board turns to the presumption in favor of chronic diseases and continuity of symptomatology as a possible theory to establish service connection because tinnitus has been held to be an organic disease of the nervous system, although not a specifically recognized chronic disease for VA purposes.  Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology potentially applies to this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. However, the preponderance of the evidence still weighs against finding tinnitus manifested either in service or within the first post-service year. Again, the Veteran specifically stated in his February 2017 VA audiological examination that his tinnitus onset in approximately 2010. As stated earlier, the Veteran has not said tinnitus started in service or within one year after service.  There is no mention or showing in-service or within one year after service.  As such, the Board finds the preponderance of the evidence weighs against finding tinnitus manifested in-service or to a compensable degree during the first year after service. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Although the Veteran has established a (1) current disability and (2) an in-service injury, event or disease, nevertheless the preponderance of the evidence weighs against finding that the Veteran's tinnitus is causally related to his service or manifested within an applicable presumptive period. The benefit of the doubt rule does not apply since the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


